

Exhibit 10.2.7

Execution Version
AMENDMENT NO. 6 TO SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
This AMENDMENT NO. 6 TO SECOND AMENDED AND RESTATED CREDIT AND SECURITY
AGREEMENT is dated as of November 6, 2013 (this “Amendment”), among AMERESCO,
INC. (the “Borrower”), THE GUARANTORS PARTY HERETO (the "Guarantors" and
collectively with the Borrower, the "Credit Parties"), THE LENDERS PARTY HERETO
(the “Lenders”), and BANK OF AMERICA, N.A., as administrative agent (the
“Agent”).
WHEREAS, the Credit Parties, the Lenders, and the Agent are parties to that
certain Second Amended and Restated Credit and Security Agreement dated as of
June 30, 2011, among the Borrower, the Guarantors, the Lenders, and the Agent
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”);
WHEREAS, the Credit Parties, the Agent and the Lenders wish to revise one of the
financial covenants, as described herein;
NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties agree that the Credit Agreement is hereby amended as
follows:
1.Capitalized Terms. Capitalized terms used herein which are defined in the
Credit Agreement have the same meanings herein as therein, except to the extent
that such meanings are amended hereby.
2.Amendment to Credit Agreement. Section 8.10(a) of the Credit Agreement is
hereby deleted and replaced with the following:
(a)    Minimum EBITDA. The Credit Parties shall not permit EBITDA of the Core
Ameresco Companies for any period of four consecutive fiscal quarters to be less
than $30,000,000.
3.Confirmation of Guaranty by Guarantors. Each Guarantor hereby confirms and
agrees that all indebtedness, obligations or liability of the Borrower under the
Credit Agreement as amended hereby, whether any such indebtedness, obligations
and liabilities are now existing or hereafter arising, due or to become due,
actual or contingent, or direct or indirect, constitute “Obligations” under and
as defined in the Credit Agreement and, subject to the limitation set forth in
Section 3.8 of the Credit Agreement, are guaranteed by and entitled to the
benefits of the Guaranty set forth in Article 3 of the Credit Agreement. Each
Guarantor hereby ratifies and confirms the terms and provisions of such
Guarantor’s Guaranty and agrees that all of such terms and provisions remain in
full force and effect.
4.Confirmation of Security Interests. Each Credit Party hereby confirms and
agrees that all indebtedness, obligations and liabilities of the Credit Parties
under the Credit Agreement as amended hereby, whether any such indebtedness,
obligations and liabilities are now existing or hereafter arising, due or to
become due, actual or contingent, or direct or indirect, constitute
“Obligations” under and as defined in the Credit Agreement and are secured by
the Collateral

AM 25008355.2



--------------------------------------------------------------------------------




and entitled to the benefits of the grant of security interests pursuant to
Article 4 of the Credit Agreement. The Credit Parties hereby ratify and confirm
the terms and provisions of Article 4 of the Credit Agreement and agree that,
after giving effect to this Amendment, all of such terms and provisions remain
in full force and effect.
5.No Default; Representations and Warranties, etc. The Credit Parties hereby
confirm that, after giving effect to this Amendment, the representations and
warranties of the Credit Parties contained in Article 5 of the Credit Agreement
and the other Loan Documents are true and correct on and as of the date hereof
as if made on such date (except to the extent that such representations and
warranties expressly relate to an earlier date) and no Default or Event of
Default shall have occurred and be continuing. Each Credit Party hereby further
represents and warrants that (a) the execution, delivery and performance by such
Credit Party of this Amendment (i) have been duly authorized by all necessary
action on the part of such Credit Party, (ii) will not violate any applicable
law or regulation or the organizational documents of such Credit Party, (iii)
will not violate or result in a default under any indenture, agreement or other
instrument binding on such Credit Party or any of its assets, and (iv) do not
require any consent, waiver, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or any
Person (other than the Agent and the Lenders) which has not been made or
obtained; and (b) it has duly executed and delivered this Amendment.
6.Conditions to Effectiveness. This Amendment shall become effective upon the
receipt by the Agent of the following:
(a)counterparts of this Amendment duly executed by each of the parties hereto or
written evidence reasonably satisfactory to the Agent that each of the parties
hereto has signed a counterpart of this Amendment; and
(b)payment by the Borrower to the Agent for the account of the Lenders of an
amendment fee of $42,500.
7.Miscellaneous.
(a)Except to the extent specifically amended hereby, the Credit Agreement, the
Loan Documents and all related documents shall remain in full force and effect.
This Amendment shall constitute a Loan Document. Whenever the terms or sections
amended hereby shall be referred to in the Credit Agreement, Loan Documents or
such other documents (whether directly or by incorporation into other defined
terms), such defined terms shall be deemed to refer to those terms or sections
as amended by this Amendment.
(b)This Amendment may be executed in any number of counterparts, each of which,
when executed and delivered, shall be an original, but all counterparts shall
together constitute one instrument. Delivery of an executed counterpart to this
Amendment by telecopy or other electronic means shall be effective as an
original and shall constitute a representation that an original will be
delivered.
(c)This Amendment shall be governed by the laws of the Commonwealth of
Massachusetts and shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

2

--------------------------------------------------------------------------------



(d)The Credit Parties agree to pay all reasonable expenses, including legal fees
and disbursements incurred by the Agent in connection with this Amendment and
the transactions contemplated hereby.


[Signature Pages Follow]







3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment which shall
be deemed to be a sealed instrument as of the date first above written.


BORROWER


AMERESCO, INC.




By:   /s/  Andrew B. Spence    
Name: Andrew B. Spence
Title: Vice President & Chief Financial Officer


GUARANTORS
AMERESCO ENERTECH, INC.
AMERESCO FEDERAL SOLUTIONS, INC.
AMERESCO PLANERGY HOUSING, INC.
AMERESCO QUANTUM, INC.
AMERESCO SELECT, INC.
AMERESCOSOLUTIONS, INC.
APPLIED ENERGY GROUP INC.
SIERRA ENERGY COMPANY
By:   /s/  Andrew B. Spence    
Name: Andrew B. Spence
Title: Treasurer
AMERESCO SOUTHWEST, INC.



By:   /s/  Andrew B. Spence    
Name: Andrew B. Spence
Title: Vice President and Treasurer
E.THREE CUSTOM ENERGY SOLUTIONS, LLC,
By: Sierra Energy Company, its sole member




By:   /s/  Andrew B. Spence    
Name: Andrew B. Spence
Title: Treasurer

[Signature Page to Amendment No. 6 to Second Amended Ameresco Credit and
Security Agreement]



--------------------------------------------------------------------------------



AMERESCO ASSET SUSTAINABILITY GROUP LLC
AMERESCO EVANSVILLE, LLC
AMERESCO HAWAII LLC
AMERESCO INTELLIGENT SYSTEMS, LLC
AMERESCO LFG HOLDINGS LLC
AMERESCO PALMETTO LLC
AMERESCO SOLAR, LLC
AMERESCO SOLAR NEWBURYPORT LLC
AMERESCO SOLAR-PRODUCTS LLC
AMERESCO WOODLAND MEADOWS ROMULUS LLC
SELDERA LLC
SOLUTIONS HOLDINGS, LLC


By: Ameresco, Inc., its sole member




By:   /s/  Andrew B. Spence    
Name: Andrew B. Spence
Title: Vice President & Chief Financial Officer


AMERESCO SOLAR – SOLUTIONS LLC
AMERESCO SOLAR – TECHNOLOGIES LLC
By: Ameresco Solar LLC, its sole member
By: Ameresco, Inc., its sole member




By:   /s/  Andrew B. Spence    
Name: Andrew B. Spence
Title: Vice President & Chief Financial Officer







[Signature Page to Amendment No. 6 to Second Amended Ameresco Credit and
Security Agreement]



--------------------------------------------------------------------------------




AGENT:


BANK OF AMERICA, N.A.




By:   /s/  Angela Larkin    
Name: Angela Larkin
Title: Assistant Vice President




LENDERS:


BANK OF AMERICA, N.A.




By:   /s/  John F. Lynch    
Name: John F. Lynch
Title: S.V.P.




WEBSTER BANK, N.A.




By:   /s/  Ann M. Meade    
Name: Ann M. Meade
Title: Senior Vice President



[Signature Page to Amendment No .6 to Second Amended Ameresco Credit and
Security Agreement]

